Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant provides a new invention to “the use”. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-7, 9, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mount (D537851).
Mount discloses: 
1. An ice pack generally shaped as a rectangular cuboid (figs 1-5), having a first face and a second face which are parallel to each other (faces such as shown on top and bottom flat surfaces as in fig 3) and forming a hollow body (the Office notes that the device is to a reusable ice pack with a removable cap of which are well known in the art to be reusable while providing a freezable substance within a hollow body in order to cool other elements and perform the intended purpose of being reusable while cooling other elements), each face comprising attachment means located on a same side 
2. The ice pack of claim 1, wherein said at least two attachment means comprises at least one first and a second slit (slit at gap as shown on bottom end in fig 2; see the above with respect to duplicating the same part above) extending between the first face and the second face, the first slit being configured to receive at least one portion of a second ice pack and the second slit being configured to receive at least one portion of a third ice pack (capable of performing the above intended use).
5. The ice pack of claim 1, wherein the ice pack is configured to interlock with another pack in a substantially perpendicular configuration (capable of performing the above intended use).
6. The ice pack of claim 1, further comprising at least one recess on the first face of the hollow body and a second recess on the second face of the hollow body wherein the first and second recesses are aligned with each other and substantially perpendicular to the first and second faces respectively (recess at top and bottom of fig 2, in alignment as within the same plane).

9. The ice pack of claim 8, wherein the items are beverage containers (capable of performing the above intended use).
20. The ice pack of claim 1, wherein the at least two attachment means are configured as a mortise and tenon (such as shown with gaps at top of bottom of fig 2 as well as protusions via the cap to the hollow space).
21. The ice pack of claim 20, wherein the ice pack is configured to interlock with another ice pack in a substantially perpendicular configuration (capable of performing the above intended use).
22. The ice pack of claim 20, wherein the hollow body is configured to receive a freezable substance (capable of performing the above intended use, such as via the cap shown in fig 1 of which the Office notes that the device is reusable with hollow space within so that substances can be received and replaced).


Claim 1-2, 5-7, 9, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mount (D537851) in view of Pfister (20050082296).
Mount discloses: 
1. An ice pack generally shaped as a rectangular cuboid (figs 1-5), having a first face and a second face which are parallel to each other (faces such as shown on top and bottom flat surfaces as in fig 3) and forming a hollow body (the Office notes that the device is to a reusable ice pack with a removable cap of which are well known in the art to be reusable while providing a freezable substance within a hollow body in order to cool other elements and perform the intended purpose of being 
2. The ice pack of claim 1, wherein said at least two attachment means comprises at least one first and a second slit (slit at gap as shown on bottom end in fig 2; see the above with respect to duplicating the same part above) extending between the first face and the second face, the first slit being configured to receive at least one portion of a second ice pack and the second slit being configured to receive at least one portion of a third ice pack (capable of performing the above intended use).
5. The ice pack of claim 1, wherein the ice pack is configured to interlock with another pack in a substantially perpendicular configuration (capable of performing the above intended use).
6. The ice pack of claim 1, further comprising at least one recess on the first face of the hollow body and a second recess on the second face of the hollow body wherein the first and second recesses 
7. The ice pack of claim I, wherein the hollow body is configured to receive a freezable substance (capable of performing the above intended use, such as via the cap shown in fig 1 of which the Office notes that the device is reusable with hollow space within so that substances can be received and replaced).
9. The ice pack of claim 8, wherein the items are beverage containers (capable of performing the above intended use).
20. The ice pack of claim 1, wherein the at least two attachment means are configured as a mortise and tenon (such as shown with gaps at top of bottom of fig 2 as well as protusions via the cap to the hollow space).
21. The ice pack of claim 20, wherein the ice pack is configured to interlock with another ice pack in a substantially perpendicular configuration (capable of performing the above intended use).
22. The ice pack of claim 20, wherein the hollow body is configured to receive a freezable substance (capable of performing the above intended use, such as via the cap shown in fig 1 of which the Office notes that the device is reusable with hollow space within so that substances can be received and replaced).
The Office again notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device (such as providing additional means/slit/recess such as a second attachment means in order to provide additional partitioning function by permitting attachment to more ice packs than just one such as for the purpose of providing additional known compartments within a device such as to hold a beverage can for example) because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  However, if there is any question to the above, Pfister discloses similar art with respect to elements with attachment/multiple slits/multiple recesses (figs 1-5) including for example multiple of the above attachment means/slits/recesses that are located on the same end (as in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mount in view of Pfister (by including additional elements on the same ends) in order to provide a larger grid system, such as one that includes more compartments as for example including the 24 compartments shown in order to providing cooling for more items.  

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. Applicant argues that the primary reference does not disclose at least two attachment means.  The Office notes that Applicant has fails to consider that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device (such as providing additional means/slit/recess such as a second attachment means in order to provide additional partitioning function by permitting attachment to more ice packs than just one such as for the purpose of providing additional known compartments within a device such as to hold a beverage can for example) because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The Office further notes that another rejection has been provided in the case that is any question whatsoever with respect to the above.
With respect to the medication with the secondary reference, Applicant states that the secondary reference does not disclose an ice pack.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The primary reference already discloses the above feature.  The secondary reference is merely provided to show the obviousness of providing more means/slit/recesses in order to provide a larger grid system, such as one that includes more compartments as for example including the 24 compartments shown in order to providing cooling for more items.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the 103 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735